444 F.2d 539
Fred Joseph WINKLER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 31095 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 13, 1971.

Appeal from the United States District Court for the Western District of Texas; Dorwin W. Suttle, Judge.
Fred Joseph Winkler, pro se.
Edward J. Witten, Jacksonville, Fla. (Ct. Appt.), for petitioner-appellant.
Seagal V. Wheatley, U. S. Atty., Victor K. Sizemore, Asst. U. S. Atty., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir. 1970, 430 F.2d 966